[Cite as Fifth Third Bank, Natl. Assn. v. Hillman, 2022-Ohio-4338.]


                                        COURT OF APPEALS
                                    DELAWARE COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



FIFTH THIRD BANK, NATIONAL                                 JUDGES:
ASSOCIATION                                                Hon. William B. Hoffman, P.J.
                                                           Hon. John W. Wise, J.
        Plaintiff-Appellee                                 Hon. Craig R. Baldwin, J.

-vs-
                                                           Case No. 22-CAE-06-0050
STEVEN E. HILLMAN, ET AL.

        Defendants-Appellants                              OPINION




CHARACTER OF PROCEEDING:                               Civil Appeal from the Court of Common
                                                       Pleas, Case No. 21 CV E 0575


JUDGMENT:                                              Affirmed



DATE OF JUDGMENT ENTRY:                                December 5, 2022



APPEARANCES:

For Plaintiff-Appellee                                 For Defendants-Appellants

DANIEL A. FRIEDLANDER                                  STEVEN E. HILLMAN
WELTMAN, WEINBERG & REIS                               8581 Crail Court
965 Keynote Circle                                     Dublin, Ohio 43017
Cleveland, Ohio 44131
Delaware County, Case No. 22-CAE-06-0050                                              2


Wise, J.

      {¶1}   Defendants-Appellants Steven E. Hillman and Gail V. Hillman (“Appellants”)

appeal from the May 31, 2022 Judgment Entry by the Delaware County Court of

Common Pleas. Plaintiff-Appellee is Fifth Third Bank, National Association (“Appellee”).

The relevant facts leading to this appeal are as follows.

                           FACTS AND PROCEDURAL HISTORY

      {¶2}   On December 20, 2021, Appellee filed a foreclosure complaint against

Appellants relating to property located at 8581 Crail Court, Dublin, Ohio 43017.

      {¶3}   On April 29, 2022, Appellee filed a Motion for Summary Judgment.

      {¶4}   On May 12, 2022, Appellants filed a Memorandum Contra.

      {¶5}   On May 17, 2022, Appellee filed a Reply.

      {¶6}   On May 19, 2022, Appellants filed a Surreply.

      {¶7}   On May 31, 2022, the trial court granted Appellee’s Motion for Summary

Judgment.

                                  ASSIGNMENTS OF ERROR

      {¶8}   Appellant filed a timely notice of appeal raising the following four

Assignments of Error:

      {¶9}   “I. NO SUMMARY JUDGMENT SHOULD HAVE BEEN GRANTED.

      {¶10} “II. THE TRIAL COURT SHOULD HAVE RECOGNIZED THAT THE

LONGSTANDING DOCTRINE THAT OHIO HAS RECOGNIZED THAT NO PERSONS

SHOULD BE VEXED TWICE FOR THE SAME CLAIM.

      {¶11} “III. WHEN FILING A 60(B) MOTION ONLY THE MOVANT IS ENTITLED

TO THE RELIEF SOUGHT.
Delaware County, Case No. 22-CAE-06-0050                                                  3


      {¶12} “IV. WHEN THE TRIAL COURT ALLOWS A SUR REPLY [SIC] , CAN IT

DENY AN ORAL ARGUMENT THAT WAS REQUESTED?”


                                      Standard of Review

      {¶13} With regard to summary judgment, this Court applies a de novo standard of

review and reviews the evidence in the same manner as the trial court. Smiddy v. The

Wedding Party, Inc., 30 Ohio St.3d 35, 36, 506 N.E.2d 212 (1987). We will not give any

deference to the trial court’s decision. Brown v. Scioto Cty. Bd. of Commrs., 87 Ohio

App.3d 704, 711, 622 N.E.2d 1153 (4th Dist.1993). Under Civ.R. 56, a trial court may

grant summary judgment if it determines: (1) no genuine issues as to any material fact

remain to be litigated; (2) the moving party is entitled to judgment as a matter of law; and

(3) it appears from the evidence that reasonable minds can come to but one conclusion

and viewing such evidence most strongly in favor of the party against whom the motion

for summary judgment is made, that conclusion is adverse to that party. Temple v. Wean

United, Inc., 50 Ohio St.2d 317, 327, 364 N.E.2d 267, 274 (1977).

      {¶14} The record on summary judgment must be viewed in the light most

favorable to the party opposing the motion. Williams v. First United Church of Christ, 37

Ohio St.2d 150, 151, 309 N.E.2d 924 (1974).

      {¶15} The moving party bears the initial responsibility of informing the trial court

of the basis for the motion and identifying those portions of the record before the trial

court which demonstrate the absence of a genuine issue of fact on a material element

of the nonmoving party’s claim. Dresher v. Burt, 75 Ohio St.3d 280, 292, 662 N.E.2d 264

(1996). Once the moving party has met the burden, the nonmoving party then has a

reciprocal burden of specificity and cannot rest on the allegations or denials in the
Delaware County, Case No. 22-CAE-06-0050                                                     4


pleadings, but must set forth “specific facts” by the means listed in Civ.R. 56(C) showing

a “triable issue of fact” exists. Mitseff v. Wheeler, 38 Ohio St.3d 112, 115, 526 N.E.2d

798, 801 (1988).

                                               I., III., IV.

      {¶16} Upon review of Appellants’ Brief, we find Appellants’ Brief does not comply

with the Appellate rules for Assignments of Error I., III., and IV.

      {¶17} Ohio Rule of Appellate Procedure 16, in pertinent part, requires:

            The appellant shall include in its brief, under the headings and in the

      order indicated, all of the following:

             ***

             (3) A statement of the assignments of error presented for review, with

      reference to the place in the record where each error is reflected.

             ***

             (7) An argument containing the contentions of the appellant with

      respect to each assignment of error presented for review and the reasons

      in support of the contentions, with citations to the authorities, statutes, and

      parts of the record on which appellant relies. The argument may be

      preceded by a summary.

      {¶18} Ohio Appellate Rule 12(A)(2), in pertinent part, states: “[t]he court may

disregard an assignment of error presented for review if the party raising it fails to identify

in the record the error is based or fails to argue the assignment separately in the brief,

as required under App.R. 16(A).”
Delaware County, Case No. 22-CAE-06-0050                                                     5


      {¶19} Under Appellants’ first Assignment of Error, Appellants reference a Motion

to Vacate Final Appealable Order before the trial court. However, no such Motion was

filed in the case sub judice. Appellants have failed to provide the court with a citation to

the part of the record of this case where the error is reflected. In fact, it appears as if

Appellants are attempting to appeal a case different than the case sub judice.

      {¶20} Appellants’ third Assignment of Error lacks any argument, and does not

refence any part of the record where relief is sought, it simply provides two block quotes

from case law without applying the law to the facts of this case, and supporting that

application with references to the record. It is unclear if an error occurred in the case

sub judice, or if Appellant is arguing an error occurred in a case not before this Court.

      {¶21} Appellants’ fourth Assignment of Error simply reads in its entirety: “The Sur

Reply requested oral argument which was never held.” Appellants fail to cite relevant

parts of the record in the first and third Assignments of Error, and cites no statutory, case

law, rules of evidence, or learned treatise from this or any other jurisdiction to support

their argument in the fourth Assignment of Error.

      {¶22} “If an argument exists that can support [an] assignment of error, it is not this

court’s duty to root it out.” Thomas v. Harmon, 4th Dist. Lawrence No. 08CA17, 2009-

Ohio-3299, ¶14, quoting State v. Carman, 8th Dist. Cuyahoga No. 90512, 2008-Ohio-

4368, ¶31. “It is not the function of this court to construct a foundation for [an appellant’s]

claims; failure to comply with the rules governing practice in the appellate courts is a

tactic which is ordinarily fatal.” Catanzarite v. Boswell, 9th Dist. Summit No. 24184, 2009-

Ohio-1211, ¶16, quoting Kremer v. Cox, 114 Ohio App.3d 41, 60, 682 N.E.2d 1006 (9 th

Dist.1996). Therefore, “[w]e may disregard any assignment of error that fails to present
Delaware County, Case No. 22-CAE-06-0050                                                 6


any citations to case law or statutes in support of its assertions.” Frye v. Holzer Clinic,

Inc., 4th Gallia No. 07CA4, 2008-Ohio-2194, ¶12. See, also, App.R.16(A)(7);

App.R.12(A)(2); Albright v. Albright, 4th Dist. Lawrence No. 06CA35, 2007-Ohio-3709,

¶16; Tally v. Patrick, 11th Dist. Trumbull No. 2008-T-0072, 2009-Ohio-1831, ¶¶21-22;

Jarvis v. Stone, 9th Dist. Summit No. 23904, 2008-Ohio-3313, ¶23; State v. Norman, 5th

Dist. Guernsey No. 2010-CA-22, 2011-Ohio-596, ¶29; State v. Untied, 5th Dist.

Muskingum No. CT2006-0005, 2007-Ohio-1804, ¶141.

      {¶23} An appellate court may rely upon App.R.12(A) in overruling or disregarding

an assignment of error because of “the lack of briefing” on the assignment of error.

Hawley v. Ritley, 35 Ohio St.3d 157, 159, 519 N.E.2d 390, 392-393 (1988); Abon, Ltd.

v. Transcontinental Ins. Co., 5th Dist. Richland No. 2004-CA-0029, 2005-Ohio-3052,

¶100; State v. Miller, 5th Dist. Ashland No. 04-COA-003, 2004-Ohio-4636, ¶41. “Errors

not treated in the brief will be regarded as having been abandoned by the party who gave

them birth.” Uncapher v. Baltimore & O.R. Co., 127 Ohio St. 351, 356, 188 N.E. 553, 555

(1933).

      {¶24} Appellants’ first, third, and fourth Assignments of Error are overruled.

                                                   II.

      {¶25} In Appellants’ second Assignment of Error, they argue Appellee should

have been barred from bringing suit against Appellants under the doctrine of res judicata.

We disagree.

      {¶26} It is well established that “[t]he doctrine of res judicata involves both claim

preclusion (historically called estoppel by judgment in Ohio) and issue preclusion

(traditionally known as collateral estoppel).” Grava v. Parkman Township, 73 Ohio St.3d
Delaware County, Case No. 22-CAE-06-0050                                                     7


379, 381, 653 N.E.2d 226 (1995) (Citations omitted). Under the doctrine of claim

preclusion, “an existing final judgment or decree between the parties to litigation is

conclusive as to all claims which were or might have been litigated in the first law suit.”

Natl. Amusements, Inc. v. City of Springdale, 53 Ohio St.3d 60, 62, 558 N.E.2d 1178

(1990) (Citation omitted). Accordingly, “[t]he doctrine of res judicata requires a plaintiff to

present every ground for relief in the first action, or be forever barred from asserting it.”

Id.

      {¶27} It is fundamental that the doctrine of res judicata cannot be used as a bar

to subsequent litigation unless the first judgment was a final determination of the rights

of the parties upon the merits. Harding v. Talbott, 60 Ohio App. 523, 28 Ohio Law Abs.

363, 22 N.E.2d 221 (5th Dist.1938).

      {¶28} Appellants allege the previous law suit referenced between Appellants and

Tax Ease Ohio, LLC prevents Appellees from bringing suit against Appellants based

upon res judicata. However, the previous case was dismissed without prejudice and the

previous judgment vacated. Since, “[a] dismissal ‘without prejudice’ leaves the parties as

if no action had been instituted; and questions involved in such proceeding not res

judicata[,]” Appellees were not barred from bringing the current suit. Eaton v. French, 23

Ohio St. 560, 561 (1873).
Delaware County, Case No. 22-CAE-06-0050                                         8


      {¶29} Appellants’ second Assignment of Error is overruled.

      {¶30} For the foregoing reasons, the judgment of the Court of Common Pleas of

Delaware County, Ohio, is hereby affirmed.


By: Wise, J.

Hoffman, P. J., and

Baldwin, J., concur.




JWW/br 1129